ORDER

PER CURIAM.
Terry Campbell (Appellant) appeals from the trial court’s judgment entered upon a jury verdict convicting him of first-degree burglary. We have reviewed the briefs of the parties and the record on appeal and conclude that there was sufficient evidence to support Appellant’s conviction, and therefore the trial court did not err in denying his motion for judgment of acquittal and motion for new trial. We also conclude that the trial court did not err in overruling defense counsel’s Bat-son 1 challenge to one of the State’s per*924emptory strikes. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. Batson v. Kentucky, 476 U.S. 79, 86, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).